Citation Nr: 0932814	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  07-35 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for irritable bowel 
syndrome (IBS), to include as secondary to service-connected 
post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1963 to 
January 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 RO rating decision.  

The Veteran testified before the undersigned Veterans Law 
Judge in May 2009.  

The Veteran testified that he wanted to seek service 
connection on both a direct service connection basis and a 
secondary service connection basis.  In the recent case of 
Robinson v. Mansfield, 21 Vet. App. 545 (2007) the court 
cited Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006), 
which held that "although there may be multiple theories or 
means of establishing entitlement to a benefit for a 
disability, if the theories all pertain to the same benefit 
for the same disability, they constitute the same claim."  
Therefore, the Board will adjudicate the claim both on a 
direct service connection basis and as secondary service 
connection.   


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The currently demonstrated IBS is shown as likely as not 
to have been caused by the service-connected PTSD.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by IBS is proximately due to or the 
result of the service-connected PTSD.  38 U.S.C.A. §§  1101, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008);  38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, and considering the favorable outcome of the 
Board's determination hereinbelow, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  



II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
Veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  

Service connection also may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  The controlling 
regulation has been interpreted to permit a grant of service 
connection not only for disability caused by a service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  See 38 C.F.R. § 3.310(a); Harder 
v. Brown, 5 Vet. App. 183, 187 (1993).  

The Veteran testified that symptoms of his current diagnosed 
IBS began during military service and that it is also 
secondary to his service-connected PTSD. 

A careful review of the Veteran's service treatment records 
showed that in November 1963 he was treated for an upset 
stomach and in February 1966 he was treated for diarrhea.  He 
testified that he also sought treatment right after service 
and that as his PTSD symptoms increased so did his IBS 
symptoms. 

At the Veteran's March 2007 VA examination it was noted that 
the date of onset for his IBS was 1965 and that the initial 
manifestations were abdominal cramps, diarrhea and 
constipation.  The VA examiner opined that he could not 
resolve nexus without resorting to mere speculation and that 
IBS had been related to stress (PTSD) but there was no 
medical link that he knew of. 

In November 2007 the Veteran's private physician stated that 
the Veteran had quite debilitating IBS.  He also stated that 
there was a definite causal relationship from PTSD that 
definitely aggravated his IBS.  

In May 2008 and June 2008 VA Psychology Social Worker notes 
it stated that the Veteran's irritability increased.  The 
Veteran also discussed his IBS and it was noted that it might 
be related to his irritability in general.  

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  However, the Board is free to assess 
medical evidence and is not obligated to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  

Generally, when a Veteran contends that a service-connected 
disorder has caused or aggravated a secondary disability, 
there must be competent medical evidence of such causation or 
aggravation.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995); 
Jones v. Brown, 7 Vet. App. 134 (1994).  

The Board notes that the March 2007 VA examiner stated that 
IBS has been related to stress but he did not know of a 
medical link and that he could not resolve without resorting 
to mere speculation; however, medical opinions expressed in 
speculative language do not provide the degree of certainty 
required for medical nexus evidence.  Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 
127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  

Therefore, the other opinion is the private physician's 
opinion in November 2007, who opined that there was a causal 
relationship and that the Veteran's PTSD definitely 
aggravated his IBS.  In addition, the Board notes that there 
were two VA social worker notes who stated that one of the 
Veteran's PTSD symptoms was irritability and that his IBS 
might be related to his irritability.  Therefore, the Board 
finds that there is medical nexus evidence establishing a 
connection between his IBS and his service-connected PTSD. 

In addition, the Board notes that the Veteran testified that 
his symptoms began in service and that he sought treatment 
right after service and the Board finds that a layperson is 
competent to testify in regard to the onset and continuity of 
symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
(Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991). 

The Board accordingly finds that the Veteran has a current 
diagnosis of IBS secondary to his PTSD and therefore, service 
connection for IBS should be granted.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  

By reasonable doubt it is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt that within the range or probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Accordingly, by extending the benefit of the doubt to the 
Veteran, service connection is warranted in this case.  


ORDER

Service connection for IBS as secondary to the service-
connected PTSD is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  


 Department of Veterans Affairs


